                                                                                              JS-6
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.         CV 20-2317-JFW(Ex)                                                 Date: April 9, 2020

Title:           Jeremy Whalon -v- Discover Bank, et al.


PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                               None Present
                 Courtroom Deputy                             Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                 ORDER OF DISMISSAL

        In the Notice of Settlement filed on April 8, 2020, Docket No. 12, the parties represent that
they have settled this action. As a result, the Court dismisses this action without prejudice subject
to either party reopening the action on or before June 8, 2020. The Court will retain jurisdiction for
the sole purpose of enforcing the settlement until June 8, 2020. Thereafter, absent further order of
the Court, the dismissal of this action will be with prejudice. All dates in this action, including the
trial date are vacated.

         IT IS SO ORDERED.




                                                                                 Initials of Deputy Clerk sr

(Rev. 1/14/15)
